Citation Nr: 0205269	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  93-16 995A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
coronary artery disease, status post coronary artery bypass 
graft.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.  

(The issues of entitlement to a compensable evaluation for 
renal calculi, service connection on the merits for coronary 
artery disease and hypertension, and entitlement to a 
temporary total evaluation because of treatment for a service 
connected condition requiring convalescence have been 
deferred pending further development).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1962 to 
December 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision from the Denver, 
Colorado Department of Veterans Affairs (VA) Regional Office 
(RO).  

The Board has recharacterized the issue of new and material 
evidence to reopen the claim of service connection for 
coronary artery disease with hypertension as written above 
because hypertension and coronary artery disease are separate 
disabilities under the Rating Schedule.  Further, these 
disabilities were denied in separate final decisions.  The RO 
denied service connection for coronary artery disease in 
March 1994, and the Board denied service connection for 
hypertension in May 1997.  


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this appeal has been completed.  

2.  In March 1994 the RO denied, in pertinent part, the 
veteran's claim of service connection for coronary artery 
disease.  This decision became final.  

3.  In May 1997 the Board denied, in pertinent part, service 
connection for hypertension.  This decision became final.  

4.  Evidence submitted since the March 1994 RO determination 
and May 1997 Board decisions bear directly and substantially 
upon the issues at hand, and because it is neither 
duplicative or cumulative, and it is significant, it must be 
considered in order to fairly decide the merits of the 
claims.  


CONCLUSIONS OF LAW

1.  Evidence received since the final March 1994 
determination wherein the RO denied the claim of entitlement 
to service connection for coronary artery disease is new and 
material, and the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5104, 5108, 7105(c) (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (2001).  

2.  Evidence received since the final May 1997 determination 
wherein the Board denied reopening the claim of entitlement 
to service connection for hypertension is new and material, 
and the veteran's claim for that benefit is reopened.  
38 U.S.C.A. §§ 5108, 7104(a) (West 1991 & Supp. 2001);  
38 C.F.R. §§ 3.156(a), 20.1100 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence which was of record before the March 1994 
decision wherein the RO denied entitlement to service 
connection for coronary artery disease, and wherein the Board 
denied service connection for hypertension in May 1997, is 
reported in pertinent part below.  

Service medical records do not document a diagnosis of heart 
disease, including coronary artery disease or hypertension.  
Blood pressure on enlistment was 128/80.  On periodic 
examination in May 1970, blood pressure was 120/78.  On 
separation examination in November 1971, blood pressure was 
120/80.  

In March 1975 Dr. DW reported first seeing the veteran in 
June 1972 with complaints of nondescript urinary tract 
symptoms.  During a visit in March 1974 the veteran was found 
to have a slight elevation of diastolic blood pressure at 92, 
with systolic pressure being 148.  By July 1974 his blood 
pressure was 146/102.  The veteran was placed on a low salt 
diet and Diuril.  By March 1975 his blood pressure was 
116/62.  The pertinent diagnosis was essential hypertension, 
mild.  His prognosis was described as very good, as the blood 
pressure was found to be well-controlled with medication.  

VA examination in June 1975 revealed blood pressure to be 
122/84.  No other findings pertaining to the heart were made.  

On VA examination in November 1976 the veteran reported, in 
pertinent part, being treated for a weight problem and high 
blood pressure.  No specific evaluation of the veteran's 
cardiovascular system was documented, and no blood pressure 
readings were documented.  

Private medical records from Dr. JAZ dated between 1974 and 
1990 document treatment of the veteran's hypertension with 
periods where it was described as well-controlled, and other 
periods where it was described as not well-controlled.  

In December 1985 the veteran was seen for some indigestion.  
Antacids were prescribed.  He subsequently reported that the 
antacids had not relieved his pain.  An electrocardiogram 
(EKG) was found to reveal "inverted T in the 3," and some ST 
elevation in "V2, V3, V4" and slight elevation in "V5, V6."  
The assessment was angina pectoris.  

Chest x-rays were taken for angina pectoris and an acute 
exacerbation of hypertension.  It was determined based on 
laboratory studies that the veteran's chest pain was non-
cardiac in origin.  

On VA examination in April 1990 the veteran reported, in 
pertinent part, high blood pressure and chest pains.  It was 
reported on examination that hypertension was diagnosed in 
1972 and that it was well-controlled on medications.  No 
specific assessment of the veteran's cardiovascular condition 
was documented.  

Private medical records from Dr. JAZ document that a 
hypertensive pyelogram and renal ultrasound (for 
hypertension) were performed in March 1989.  The ultrasound 
was found to be normal, and the pyelogram was found to reveal 
a normal right renal artery, a "[p]robably normal left renal 
artery," symmetrical bilateral renal function, and a large 
post void residual.  

Private medical records document that the veteran was 
hospitalized in June 1991 with a long history of chest pain 
which had become characterized by more atypical, exertional, 
and anginal-type pains during the past year.  

On admission, a treadmill test was markedly abnormal with 
chest pain and electrocardiogram (EKG) changes, including new 
inferior T-wave changes and lateral T-wave flattenings.  
Sinus bradycardia and ST elevation were also documented.  A 
chest x-ray was normal.  

The pertinent final diagnoses were an acute posterior wall 
myocardial infarction, post infarction angina, and 
hypertension.  Cardiac catheterization and a coronary 
angioplasty were performed.  The angioplasty was 
unsuccessful.  

The veteran was readmitted in November 1991 with known 
coronary artery disease, currently experiencing pleuritic, 
left parasternal pain with numbness in the left arm.  Serial 
EKGs were found to be normal and showed resolution of the 
ischemic changes noted in June 1991.  There was no evidence 
of myocardial infarction.  

The final diagnoses were chest pain, myocardial infarction 
ruled out, hypertension, and status post myocardial 
infarction.  

Records from Dr. JAZ document that an EKG was performed in 
November 1991.  The treadmill test was found to be 
intermediate because of an abnormal resting EKG.  Marked ST 
depression was thought to be suggestive of ischemia.  He was 
found to also have excellent exercise tolerance and 
hypertension.  

Private medical records obtained from Dr. JM document that 
the veteran was hospitalized at Memorial Hospital in April 
1992 with a history of hypertension, status post posterior 
wall myocardial infarction in June 1991 with known coronary 
artery disease, and status post angioplasty in June 1991 
(noted as being unsuccessful).  

The veteran presented on admission with accelerating angina.  
Cardiac catheterization revealed significant two vessel 
artery disease.  A coronary bypass operation was performed, 
and the veteran was discharged with diagnoses of coronary 
artery disease, status post myocardial infarction, 
hypertension, anemia, and status post coronary bypass 
grafting.  

In July 1992 the veteran submitted, in pertinent part, a 
claim for service connection of hypertension.  

On VA examination in December 1992 the veteran reported, in 
pertinent part, chest pain, shortness of breath, and 
hypertension.  No specific evaluation of the veteran's 
cardiac condition was documented.  

In April 1993 the RO denied, in pertinent part, service 
connection for hypertension.  The veteran appealed this 
decision.  This appeal was perfected.  

During a September 1993 hearing the veteran recalled being 
told in the military that he had to watch his blood pressure.  
Tr., p. 3.  He recalled being given advice on his weight and 
blood pressure by Dr. DW in the late 1960s or early 1970s.  

He stated that this was the first doctor he saw when he got 
out of the military.  Id.  He said that he began treatment 
for elevated blood pressure in 1972, and indicated that this 
treatment was given by Dr. DW.  Tr., pp. 4-5.  

The veteran also raised a claim of service connection for 
coronary artery disease.  Tr., p. 7.  

In March 1994 the RO denied, in pertinent part, the claim of 
service connection for coronary artery disease with 
myocardial infarction.  

Medical records from the Fort Lyon VA Medical Center (VAMC) 
document that the veteran was seen at the Mental Health 
Clinic in April 1997 for counseling for depression.  

The veteran initially reported a history of mild depression 
since his late twenties, apparently without precipitating 
events.  He reported that his primary symptoms had been 
insomnia, fatigue, constipation, and tearfulness until 1992, 
when he suffered a myocardial infarction, followed by another 
infarction and cerebrovascular accident.  He reported that 
his most prominent problem now was insomnia.  It was noted 
that the insomnia may worsen the veteran's coronary artery 
disease.  

On a subsequent April 1997 examination, the veteran's 
reported symptoms included difficulty falling asleep because 
he was afraid to fall asleep.  He reported getting three or 
four hours of sleep per night and that this stemmed back to 
his service time.  He admitted to nightmares.  He admitted to 
experiencing combat while he was in Vietnam.  Other symptoms 
were reported as well.  He reported that his mother was 
schizophrenic, and that his wife had a split personality.  

The assessment on examination was situational depression, and 
possible post-traumatic stress disorder (PTSD).  

In May 1997 the Board denied, in pertinent part, the 
veteran's claim of service connection for hypertension.  

In May 1997 the veteran raised a claim of service connection 
for PTSD.  

In July 1997 VA social worker, SY, reported that he was 
counseling the veteran for PTSD based on his service with the 
Air Force in Thailand.  It was noted that the veteran 
reported having sleep disturbance marked by bizarre 
nightmares and terror, resulting in minimal sleep at night.  
Other symptoms were reported as well.  

In July 1997 the veteran submitted a statement in which he 
contended, in part, that he had been told that his heart 
condition is stress-related.  

In September 1997 a VA psychiatric examination was conducted.  
The veteran reported, in pertinent part, that he had trouble 
sleeping and that he would wake several times during the 
night.  He also reported experiencing bad dreams once or 
twice a week.  The veteran's mental status was found on 
examination to be consistent with PTSD.  

In April 1998 the RO granted service connection for PTSD.  

In April 1998 the veteran raised a claim of service 
connection for his heart condition.  

In October 1998 the RO received records from Dr. JM.  These 
records document the veteran's treatment of a myocardial 
infarction and cerebrovascular accident in January 1997.  

Additional records from the Fort Lyons VAMC were received in 
November 1998 and document multiple medical problems, 
including hypertension, coronary artery disease, and PTSD.  
These records document treatment through November 1998.  

The RO also received medical records from Penrose-St. Francis 
Hospital in November 1998.  These records document that the 
veteran was admitted to Penrose in January 1997 with a 
significant increase in baseline chest pain.  A graft 
occlusion was identified and bypass surgery was performed to 
correct this.  The veteran experienced a right 
cerebrovascular accident during the perioperative period.  
The veteran was treated and discharged in February 1997.  

In November 1998 the RO received medical records from the 
Denver VAMC.  These records also document treatment of 
multiple medical problems, including his heart problems and 
PTSD.  

During an August 1999 hearing, the veteran testified that he 
was first treated for high blood pressure in the early 1970s.  
Tr., p. 2.  He asserted that his heart condition was related 
to his consumption of salt pills while he was in the 
military.  However, he reported that no cause of his heart 
disease had ever been mentioned to him by anyone.  Tr., pp. 
2-3.  

Criteria

New and Material Evidence

The Board initially notes that 38 C.F.R. § 3.156 was recently 
amended, and that the standard for finding new and material 
evidence has changed as a result.  66 Fed. Reg. 45,620, 
45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.156(a)).  However, this change in the law is not 
applicable in this case because the veteran's claim was not 
filed on or after August 29, 2001, the effective date of the 
amendment.  66 Fed. Reg. 45,620, 45,629 (August 29, 2001).  

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. §§ 7104(a), 
7105(c); 38 C.F.R. §§ 20.1100, 20.1103.  


When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Despite the finality of a prior final RO or Board decision, a 
claim will be reopened and the former disposition reviewed if 
new and material evidence is presented or secured with 
respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a); Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

In order to reopen a claim by providing new and material 
evidence, the veteran must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 CFR § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356, 1361 (Fed. Cir. 1998) (the 
paramount concern in evaluating any judicial test for new and 
material evidence is its consistency with the regulation).  

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of evidence of record; (2) is probative 
of the issue at hand; and (3) is significant enough, either 
by itself or in conjunction with other evidence in the 
record, that it must be considered to decide the merits of 
the claim.  See Anglin v. West, 203 F.3d 1343, 1345-1346 
(Fed. Cir. 2000) (upholding the first two prongs of the 
Colvin new and materiality test while defining how 
materiality is established (the third prong as listed 
above)); see also Shockley v. West, 11 Vet. App. 208, (1998); 
Evans v. Brown, 9 Vet. App. 273, 283 (1996); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  


Evidence may be new and material even though such evidence 
does not warrant a revision of a previous decision.  Hodge, 
155 F.3d at 1362 (overruling the third prong of the Colvin 
test (that the evidence must be reasonably likely to change 
the outcome of the decision)).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

If VA determines that new and material evidence has been 
presented under 38 C.F.R. §3.156(a), the case will be decided 
on the merits.  See Wilkinson v. Brown, 8 Vet. App. 263 
(1993); Ivey v. Derwinski, 2 Vet. App. 320, 322 (1992).  

Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2001)).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A § 5103A (West Supp. 
2001)).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA § 7(a), 114 Stat. 2096, 2099-2100 (2000).  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.

The Board finds that the duty to assist has been satisfied in 
this instance to the extent necessary to allow for a grant of 
the benefit sought on appeal, namely, whether new and 
material evidence has been submitted to reopen the claims of 
service connection for coronary artery disease and 
hypertension.  


Therefore, any possible deficiencies in the duty to assist 
will not prejudice the veteran in this case.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).


New and Material Evidence

The veteran seeks to reopen his claims of service connection 
for coronary artery disease (finally denied by the RO in 
March 1994), and for hypertension (denied by the Board in May 
1997).  

When a claim is finally denied, the claim may not thereafter 
be reopened and allowed, unless new and material evidence has 
been presented.  38 U.S.C.A. §§ 5108, 7104(c), 7105; 
38 C.F.R. §§ 3.104, 20.1100.  

When a claimant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made and, if it is, as 
to whether it provides a basis for allowing the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 20.1105.

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  

Under Evans, evidence is new if not previously of record and 
is not cumulative of evidence previously of record.

As noted above, the veteran is service connected for PTSD.  
Difficulty sleeping has been consistently documented as one 
of the symptoms of his PTSD.  




In an April 1997 VA progress note it was noted that the 
veteran's insomnia could worsen the veteran's coronary artery 
disease.  

Such evidence indicates that the veteran's coronary artery 
disease may have been aggravated by his service-connected 
PTSD.  Such evidence is new because it was not previously of 
record.  It is material because it indicates that the 
veteran's coronary artery disease may have been aggravated by 
symptoms of PTSD, a service-connected disability.  Such 
evidence is therefore significant and must be considered in 
order to fairly decide the merits of the claim.  Therefore, 
the claim is reopened.  38 C.F.R. §§ 3.156(a), 3.306.  

Because the veteran's hypertension has been frequently 
discussed in concert with the coronary artery disease, and 
because the regulations refer to hypertension as an early 
symptom of coronary artery disease (arteriosclerosis), the 
Board finds that the above evidence is also new and material 
with respect to the veteran's claim of service connection for 
hypertension.  Thus, this claim is reopened as well.  See 
38 C.F.R. §§ 3.156(a), 3.309(a), 4.104, Diagnostic Code 7005.  

As noted above, new and material evidence has been submitted 
to reopen the veteran's claims of entitlement to service 
connection for coronary artery disease and hypertension; 
however, because further development of this case is 
required, adjudication of the claims will be deferred pending 
the completion of such development.  See Chairman's 
Memorandum No. 01-02-01 (January 29, 2001).  


ORDER

The veteran, having submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
coronary artery disease, status post coronary artery bypass 
graft, the appeal is granted in this regard.

The veteran, having submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
hypertension, the appeal is granted in this regard.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
	(CONTINUED ON NEXT PAGE)

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

